


HK BATTERY TECHNOLOGY, INC.

AMENDMENT TO

STOCK CANCELLATION AGREEMENT AND RELEASE




This AMENDMENT TO CONSULTING AGREEMENT (this “Amendment”) is made and entered
into as of March 23, 2016 (the “Effective Date”) by and between HK Battery
Technology, Inc., a Delaware corporation (the “Company”),  and Lianyungang HK
New Energy Vehicle System Integration Corporation, a company organized under the
laws of the People’s Republic of China (“Stockholder”).




RECITALS:




WHEREAS, the parties hereto wish to amend the Stock Cancellation Agreement and
Release, dated as of March 15, 2016, among the parties hereto (the “Stock
Cancellation Agreement”), on the terms and subject to the conditions set forth
herein.




AGREEMENT:




1.

Second Recital.  The Second Recital is hereby amended and restated in its
entirety by the following:




“WHEREAS, the Company and Stockholder desire to cancel and terminate five
million three hundred thirty-three thousand three hundred thirty-three
(1,333,333) of the Shares (the “Cancelled Shares”) and any and all of
Stockholder’s rights arising thereunder;”




2.

Section 1.2.  Section 1.2 is hereby amended and restated in its entirety by the
following:




“1.2

Payment.  In exchange for Stockholder’s agreement to cancel and terminate the
Cancelled Shares as set forth in Section 1.1 hereof and the release of claims as
set forth in Section 1.4 hereof, the Company hereby agrees to pay Stockholder an
amount equal to ten million United States dollars ($10,000,000) (the
“Cancellation Price”), subject to withholding for applicable taxes. Payment will
be made no later than ninety (90) days from the Effective Date.”




3.

Section 1.3.  Section 1.3 is hereby amended and restated in its entirety by the
following:




“1.3

Retained Shares.  Nothing in this Cancellation Agreement shall affect the
validity of the remaining 130,666,667 shares of Common Stock (the “Retained
Shares”) issued pursuant to the Purchase Agreement, or any of Stockholder’s
rights thereto.”




4.

Conflicts.  Except as expressly set forth in this Amendment, the terms and
provisions of the Stock Cancellation Agreement shall continue unmodified and in
full force and effect. In the event of any conflict between this Amendment and
the Stock Cancellation Agreement, this Amendment shall control.




5.

Counterparts; Governing Law.  This Amendment may be executed and delivered in
counterpart signature pages executed and delivered via facsimile transmission or
via email with scan or email attachment, and any such counterpart executed and
delivered via facsimile transmission or via email with scan or email attachment
will be deemed an original for all intents and purposes. This Amendment shall be
governed by and construed in accordance with the laws of the State of
California.







[Signature page follows]











--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties to this Amendment have executed this Amendment
as of the Effective Date.







COMPANY:




HK BATTERY TECHNOLOGY, INC.,

a Delaware corporation







By:

/s/ Jianguo Xu                                        

Jianguo Xu

Chief Executive Officer







STOCKHOLDER:




LIANYUNGANG HK NEW ENERGY VEHICLE SYSTEM INTEGRATION CORPORATION,

a company organized under the laws of the People’s Republic of China










By:

/s/ Zhenhua Chen                                   

Zhenhua Chen

Executive Manager




999 Huanghai Road

Lianyungang Economic and Technological Development Zone, Lianyungang, Jiangsu,
China














- 2 -


